Citation Nr: 0628554	
Decision Date: 09/11/06    Archive Date: 09/20/06

DOCKET NO.  04-30 647	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUE

1.  Entitlement to an effective date earlier than August 14, 
1995, for the grant of service connection for the cause of 
the veteran's death.  

2.  Whether the appellant is entitled to reinstatement of 
Dependency and Indemnity Compensation (DIC) benefits, for the 
period from August 14, 1995, to September 30, 1998.  


REPRESENTATION

Appellant represented by:	Keith D. Snyder, Esq. 




ATTORNEY FOR THE BOARD

C. P. Shonk, Associate Counsel



INTRODUCTION

The veteran served on active from September 1952 to July 
1954, and died in August 1971.      

This matter comes to the Board of Veterans' Appeals (Board) 
from an August 2003 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Albuquerque, 
New Mexico.  

It appears that the appellant's representative has raised an 
issue of accrued benefits, which is referred to the RO for 
appropriate action.



FINDINGS OF FACT

1.  On August 14, 1996, the appellant filed a claim of 
service connection for the cause of the veteran's death 
pursuant to a liberalizing change in law.

2.  The appellant remarried in 1991 and divorced in 1995.  




CONCLUSIONS OF LAW

1.  The assignment of an effective date earlier than August 
14, 1995, for the grant of service connection for the cause 
of the veteran's death is not warranted.  38 U.S.C.A. § 5110 
(West 2002); 38 C.F.R. § 3.114 (2005).

2.  Entitlement to payment of DIC benefits, for the period 
from August 14, 1995, to September 30, 1998, is not 
warranted.  38 U.S.C.A. §§ 1310, 1311 (West 2002); 38 C.F.R. 
§§ 3.50, 3.55, 3.114 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As illustrated further below, the issues on appeal concern 
questions of law, and as such, duties to notify and assist 
under the Veterans Claims Assistance Act of 2000, 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126, are not 
relevant at this time.  See, e.g., Dela Cruz v. Principi, 15 
Vet. App. 143, 149 (2001) (recognizing that neither duty to 
assist nor duty to notify provisions of VCAA are implicated 
when question is limited to interpretation and application of 
a statute).  

Because the disposition of this appeal rests on the 
application of law to undisputed facts in determining the 
earliest legally supportable date from which DIC may be paid, 
the Board finds that the provisions of 38 U.S.C.A. § 5103(a) 
do not preclude adjudication of the appeal.  VAOPGCPREC 5-
2004; see generally Valiao v. Principi, 17 Vet. App. 229 
(2003) (finding nonprejudicial error in Board's failure to 
discuss amended duty to notify and failure of required 
development when appellant was ineligible as a matter of law 
for DIC).  Therefore, the Board will consider the appeal.

Legal standards

The law and regulations provide that VA shall pay DIC 
benefits to the surviving spouse, children, and parents of a 
veteran who died on active duty.  38 U.S.C.A. §§ 1301, 1311, 
1316; 38 C.F.R. § 3.5.

The term "surviving spouse" means a person of the opposite 
sex who was the spouse of a veteran at the time of the 
veteran's death, and who lived with the veteran continuously 
from the date of marriage to the date of the veteran's death 
(except where there was a separation which was due to the 
misconduct of, or procured by, the veteran without the fault 
of the spouse) and who has not remarried or (in cases not 
involving remarriage) has not since the death of the veteran 
lived with another person and held herself out openly to the 
public to be the spouse of such other person.  38 U.S.C.A. § 
101(3), (31); 38 C.F.R. § 3.50(c).

Regulation provides guidelines for reinstatement of benefits 
eligibility based upon terminated marital relationships in 
38 C.F.R. § 3.55.  Particularly, remarriage shall not bar the 
furnishing of benefits to such surviving spouse if the 
marriage (i) was void or (ii) has been annulled.  On or after 
January 1, 1971, remarriage of a surviving spouse terminated 
prior to November 1, 1990, or terminated by legal proceedings 
commenced prior to November 1, 1990, by an individual who, 
but for the remarriage, would be considered a surviving 
spouse provided that the marriage: (i) has been terminated by 
death, or (ii) has been dissolved by a court with basic 
authority to render divorce decrees.  38 C.F.R. § 3.55.

On or after October 1, 1998, remarriage of a surviving spouse 
terminated by death, divorce, or annulment, will not bar the 
furnishing of dependency and indemnity compensation.  Id.  

VA regulations provide that an award of benefits based upon 
termination of the remarriage of a surviving spouse as a 
result of divorce, that the effective date shall be the date 
the decree became final if the claim is filed within one year 
after that date; otherwise, the effective date is the date of 
receipt of the claim.  38 C.F.R. § 3.400(v)(4).

Also, a change of law impacts an effective date:  Where DIC 
is awarded pursuant to a liberalizing law, the effective date 
of such award shall be fixed in accordance with the facts 
found, but shall not be earlier than the effective date of 
the act or administrative issue.  38 C.F.R. § 3.114(a).  If a 
claim is reviewed at the request of the claimant more than 
one year after the effective date of the law, benefits may be 
authorized for a period of 1 year prior to the date of 
receipt of such request.  38 C.F.R. § 3.114(a)(3).  

Analysis

The record contains a September 1971 application for burial 
allowance; the veteran had died in August 1971 from an 
immediate cause of intraabdominal metastases due to reticulum 
cell sarcoma.  Also in September 1971, with a RO date stamp, 
the appellant filed an application for DIC or death pension; 
the application indicated that she was not claiming that the 
cause of death was due to service.  A February 1973 VA Form 
21-4138 from the appellant referred to a telephone 
conversation with the RO regarding her widow's benefits being 
in suspense; she attached a statement of income and net 
worth, and statement concerning her unusual medical expenses.  
In February 1974, the appellant sent in another VA Form 21-
4100, listing her income.  

In June 1980, the veteran submitted an election of improved 
pension benefits.  A December 1982 VA Form 21-4138 asserted 
that the appellant wanted to re-open her claim to the very 
beginning, 1971, and asked for investigation in her husband's 
death as service-connected.  She alleged that the veteran had 
been exposed to radiation , and he died from lymphoma.  The 
appellant also sent in statement of income and net worth.  A 
January 1983 letter from the appellant reflected that she had 
submitted the two previous items based upon a conversation 
with RO personnel.  

The RO sent a February 1983 letter that explained the 
situation regarding pension benefits, and further articulated 
that careful consideration would be given to the appellant's 
claim for service-connected death benefits.  In that light, 
the RO asked the appellant to submit information regarding 
her spouse's exposure to radiation.  Thus, the appellant 
submitted a February 1983 VA Form 21-4138, which attempted to 
provide further facts.  

At the end of February 1983, the RO sent the appellant a 
letter that her claim for death pension had been approved.  

In August 1991, the appellant informed VA that she intended 
to re-marry.  

The record contains an August 14, 1996, letter from the 
appellant's then-representative that the appellant sought DIC 
based upon the veteran's death from Non-Hodgkin's lymphoma 
secondary to exposure to ionizing radiation in service.  
Numerous attachments accompanied the letter, including a 
photocopy of a September 1971 letter that showed an initial 
award of pension benefits.  Also, the appellant submitted a 
photocopy of a September 1971 letter from a county service 
officer who noted that the veteran sought DIC, with a 
handwritten version of an application for DIC that indicated 
the appellant was claiming service connection for the cause 
death.  Further, a marriage certificate dated August [redacted], 1991, 
showed that appellant married B. Z., and a September [redacted], 
1995, final decree of divorce illustrated the dissolution of 
her marriage to B. Z.  

An April 1997 rating decision denied a claim of service 
connection for the cause of the veteran's death secondary to 
radiation exposure, as did a March 1998 Board decision.  A 
February 1999 Court Order, however, vacated that latter 
decision pursuant to a joint motion to remand.  Upon further 
evidentiary development, an August 2003 rating decision 
granted service connection for the cause of death, effective 
August 14, 1995.  A March 2004 notice of disagreement (NOD) 
from the appellant's representative noted that the appellant 
had been paid benefits from October 1998, rather than an 
effective date of August 14, 1995, as had been indicated in 
the rating decision.  The NOD also contested the effective 
date of August 14, 1995.  

Regarding the effective date of August 14, 1995, the 
appellant contends that an October 2003 letter from the RO 
stated that the veteran had been 100 percent disabled due to 
service-connected causes at the time of his death in August 
1971-as such, the effective date should be prior to 1995.  A 
review of the record, however, at the time of veteran's death 
does not show that he had, in fact, been service-connected 
for any disability prior to death.  

The appellant also contends that she had unaddressed claims 
of service connection for the case of death via an initial 
application for benefits in 1971, and another in 1982.  In 
terms of the former, the Board finds that the date stamped 
typed application in the claims file simply does not reflect 
intent to seek service connection for the cause of death.  
Though the appellant submitted a handwritten version of an 
application from 1971 (when she filed her 1996 claim) that 
showed intent to seek service connection for the cause of 
death, the Board relies upon what was actually in the claims 
file in 1971.  

Regardless, both alleged claims, in 1971 and 1982, were 
subject to RO determinations regarding pension benefits.  A 
recent case, Deshotel v. Nicholson, No. 05-7155 (Fed. Cir. 
July 27, 2006), held that where a claimant files "more than 
one claim with the RO at the same time, and the RO's decision 
acts (favorably or unfavorably) on one of the claims but 
fails to specifically address the other claim, the second 
claim is deemed denied, and the appeal period begins to 
run."  Thus, had the appellant in this case believed that 
the RO improperly failed to address her claim of service 
connection for the cause of the veteran's death, her remedy 
was either to file a timely direct appeal, or allege clear 
and unmistakable error in that determination that failed to 
address her claim.  See id.  

Thus, the Board finds that the appellant filed a claim for 
service connection for the cause of death on August 14, 1996.  
According to regulation, where DIC is awarded pursuant to a 
liberalizing law (which in this case is the addition of Non-
Hodgkin's lymphoma to the presumptive list of diseases 
associated with exposure to ionizing radiation in May 1988), 
and since the claim reviewed (at the request of the 
claimant), was received more than one year after the 
effective date of the law, benefits may be authorized for a 
period of 1 year prior to the date of receipt of such 
request.  Thus, 1 year prior to the date of receipt of the 
appellant's request (August 14, 1996) is August 14, 1995.  

In terms of reinstatement of DIC eligibility from this latter 
effective date for the grant of service connection for the 
cause of death, regulation provides that on or after October 
1, 1998, remarriage of a surviving spouse terminated by 
death, divorce, or annulment, will not bar the furnishing of 
dependency and indemnity compensation.  38 C.F.R. § 3.55.  
That is, when the veteran filed her August 1996 claim, at 
which time she was divorced from B. Z., the law did not 
provide for reinstatement of DIC in the event of remarriage 
of a surviving spouse terminated by divorce.  Then, a legal 
right to the benefit was conferred by statute to be effective 
October 1, 1998, onwards.  Thus, as a matter of law, the 
appellant is not entitled to reinstatement of DIC eligibility 
from August 14, 1995, to September 30, 1998.  See Sabonis v. 
Brown, 6 Vet. App. 426 (1994).

Finally, the Board recently received additional documents 
from the appellant with a waiver of RO consideration.  One 
piece of information was a Report to the House of 
Representatives concerning the Atomic Veterans Compensation 
Act of 1987, which according to the appellant supported her 
contention regarding an earlier effective date.  The 
appellant also continued to contend that she had an 
unaddressed and pending 1971 claim of service connection for 
the cause of the veteran's death.  It has already been 
determined above, however, that a claim has not been pending 
from 1971.  The latest contentions are essentially 
cumulative, and do not change the outcome of this decision.  


ORDER

Entitlement to an effective date earlier than August 14, 
1995, for the grant of service connection for the cause of 
death, is denied.  

Eligibility for reinstatement of DIC benefits for the period 
from August 14, 1995, to September 30, 1998, is denied.


____________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


